This petition for Writ of Habeas Corpus comes before this Court as appeal from the decision rendered by the Shiprock District Court on June 25, 1980. This subsequent appeal follows a filed motion for a change of Custody entered by the appellee herein and the entire disposition is scheduled for a full hearing by the Court of Appeals on November 4, 1983 to resolve the very nature of the petition which is the issue of child custody. Because the Court does not wish to interfere with the present status of the children until the Court has and full opportunity to hear the merits of the case, such request is not favorable as actionable remedy relief will be only granted in the most extraordinary cases.
This case having come before the Acting Chief Justice of the Navajo Nation pursuant to Title 7 Section 801 of the Navajo Tribal Code and pursuant to Rule 14(a) of the Rules of Appellate Procedure and the undersigned having reviewed the file and being fully advised in the premises, it is hereby ORDERED that the above-captioned petition is HEREBY DISMISSED due to the timeless of the Court of Appeals review of the matter in question.